                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/3/2021


 TYSHA TURNER,

                              Plaintiff,
                                                               No. 21-CV-0009 (RA)
                         v.
                                                                       ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On January 4, 2021, Plaintiff Tysha Turner, proceeding in forma pauperis, filed a

complaint against the Commissioner of Social Security. The next day, the Clerk of Court filed on

the docket the standing order in social security cases, which ordered Defendant to file a certified

transcript of administrative proceedings within 90 days of service. On January 20, 2021, Plaintiff

served a copy of the summons and complaint by certified mail upon the U.S. Attorney’s Office.

         Defendant has not appeared or otherwise responded to the complaint. Defendant shall do

so by no later than May 24, 2021.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant.



SO ORDERED.

Dated:      May 3, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
